Citation Nr: 0908901	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  97-13 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Service connection for arthritis.  


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney at 
Law 



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from October 1943 to April 
1947.                   

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a March 1997 rating action by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  In a June 1998 decision, the Board 
determined that new and material evidence had not been 
presented to reopen the Veteran's claim of entitlement to 
service connection for arthritis.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 1998, the Court vacated the 
Board's June 1998 decision and remanded the matter to the 
Board.

In June 1999, the Board remanded this matter to the RO for 
further consideration in light of Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In a December 1999 decision, the 
Board again determined that new and material evidence had not 
been presented to reopen the Veteran's claim of entitlement 
to service connection for arthritis.  The Veteran appealed 
that decision to the Court and in a January 2001 decision, 
the Court vacated the Board's December 1999 decision and 
remanded the matter to the Board.  In a September 2001 
decision, the Board again determined that new and material 
evidence had not been presented to reopen the Veteran's claim 
of entitlement to service connection for arthritis.  In a 
January 2003 decision, the Court vacated the Board's 
September 2001 decision and remanded the matter to the Board.  
In July 2003, the Board remanded this matter to the RO for 
the scheduling of a Board hearing and for compliance with the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002). 

After completing the requested actions noted in the July 2003 
remand, the RO again returned the case to the Board.  In July 
2004, the Board found that the Veteran had submitted new and 
material evidence, reopened the Veteran's service connection 
claim, and then remanded the Veteran's claim for further 
evidentiary development, and further medical inquiry.  On 
remand, the RO provided the Veteran with a VA compensation 
examination, and then returned the case to the Board.  

In an August 2006 decision, the Board denied the Veteran's 
service connection claim.  The Veteran appealed that decision 
to the Court.  And the Court, in an August 2008 decision, 
again vacated the Board's decision and remanded for further 
action.  



FINDING OF FACT

The Veteran's arthritis disorder began in service.  


CONCLUSION OF LAW

An arthritis disorder was incurred in service.  38 U.S.C.A. 
§§  1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In his most recent appeal to the court, the Veteran argued 
that the Board's August 2006 decision denying his claim for 
service connection for arthritis should be vacated.  He based 
his appeal on three contentions - first, that VA failed to 
notify him in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); second, that VA 
failed to comply with its to duty assist under 38 U.S.C.A. 
§ 5103A by not obtaining certain outstanding private medical 
records; and third, that the Board erred in failing to 
consider lay evidence in support of his claim.  

In its decision, the Court found merit in the Veteran's third 
contention - his argument regarding lay evidence.  
Accordingly, the Court vacated the Board's August 2006 
decision, and remanded the case for additional consideration 
of the Veteran's lay statements.  Specifically, the Veteran 
claims that throbbing pain and swelling he experienced during 
service - in his lymphatic system, knees, ankles, left heel, 
elbows, hands, shoulders, and cervical and lumbar spine - 
relate to a current arthritis disorder.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2008).    

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Certain disorders, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In this matter, the preponderance of the medical evidence 
establishes that the Veteran has a current arthritis 
disorder.  An October 2005 VA compensation examiner found the 
Veteran with slight degenerative disc disease at L4-L5, 
slight medial joint space narrowing and osteoarthritis of the 
right knee, interphalangeal joint osteoarthritis of the 
hands, bilateral ankle and knee arthralgia with swelling, 
ankle joint spur formation, anterior spurs in the cervical 
and lumbar spine, and olecranon bursitis of the left elbow.  
And private medical evidence dated in October 2004 noted 
degenerative joint disease in the right knee.  Based on this 
evidence, the Board finds that the Veteran has a current 
arthritis disorder.  Pond, 12 Vet. App. at 346.  

The service treatment records and morning reports reveal that 
the Veteran complained of bodily pain while on active duty.  
The record shows that the Veteran was treated for a painful 
right knee and left ankle in February 1944, presented for low 
back pain in March 1944, presented on four occasions in April 
1944 with joint pains, including back pain, and was treated 
for generalized lymphadenopathy from December 1944 through 
1945.  The Veteran's examination for discharge recorded his 
complaints of left ankle pain, as well as stiffness and pain 
in his knees, elbows and shoulders.  The morning reports also 
show in-service treatment in January 1944 for an unspecified 
condition, and in February 1945 for generalized 
lymphadenopathy.

 Of the medical records in the claims file, the earliest 
medical evidence of arthritis is found in an April 1959 
report prepared by a physician for the Missouri Division of 
Welfare.  The medical report, dated 12 years after the 
Veteran's discharge from service, indicates that the Veteran 
then manifested hypertrophic arthritis of his spine, neck and 
shoulder (the report did not address the etiology of any 
noted disorder).  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  

The Board notes that, in assessing post-service medical 
evidence, it reviewed the medical evidence of record from Dr. 
Christopher Perry, D.O., one of the Veteran's private medical 
providers.  The Veteran's representative stated before the 
Court that the Veteran has received treatment from Dr. Perry 
since the 1970s, and that important records reflecting such 
treatment may not be of record.  The Court noted this on page 
4 of its decision.  

The record shows that, in December 1996, Dr. Perry provided 
to VA medical treatment records dated in 1996.  The record 
shows that, in March 2005, the RO requested medical records 
from Dr. Perry who then provided to VA medical treatment 
records dated in the 2000s.  And the record shows that, in 
January 2009, the Veteran's representative provided directly 
to the Board medical records from Dr. Perry reflecting 
treatment of the Veteran in 2008.  The Board notes that none 
of the records in the claims file indicates treatment by Dr. 
Perry prior to 1996.  

Though it may be true that the Veteran received treatment 
from Dr. Perry in the 1970s, the Board finds additional 
development with regard to such a possibility to be 
unnecessary.  First, VA has already requested records from 
Dr. Perry, to which he responded by providing certain records 
in the claims file.  Second, the Veteran and his 
representative have had ample time and opportunity to provide 
these records (as the Veteran's representative did in 
providing the medical records from Dr. Perry dated in 2008, 
none of which pertain to arthritis).  And third - even if Dr. 
Perry treated the Veteran's arthritis in the 1970s - the 
probative value of the evidence would nevertheless be 
limited.  Such evidence would be dated over 20 years 
following service, and would therefore not comprise medical 
evidence of an in-service arthritis disorder, or of a 
continuity of symptomatology following service.  See Maxson, 
supra.   

As to the issue of medical nexus - the record lacks medical 
opinion evidence of a nexus between the current disorder and 
the in-service complaints of pain and swelling.  The record 
instead contains medical evidence that the Veteran's service 
is not related to his current arthritis disorder.  
Specifically, the October 2005 VA examiner stated, after 
reviewing the claims file, that the Veteran's current 
arthritis is not related to service.  He stated that the 
Veteran's left elbow bursitis is of recent onset, that the 
osteoarthritis of the hands is not related to service, that 
the complaints of neck pain have no relation to service, and 
that the x-ray changes are likely related to the Veteran's 
age.  In closing, the examiner stated that, although the 
Veteran had symptoms in several joints while in the military, 
he cannot relate the Veteran's current findings and current 
physical examination with any objective disease which may or 
may not have been present while in the military.   That 
opinion, however, has been challenged because it failed-at 
least expressly-to address the matter of continuity of 
symptomatology as outlined in 38 C.F.R. § 3.303(b).

In seeking medical nexus evidence in the claims file, the 
Board closely reviewed the Veteran's own statements that he 
had arthritis in service, and has experienced a continuity of 
symptomatology of arthritis since then.  The Board must note, 
however, that a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  But lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a disorder may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a disorder when (1) a layperson is competent to 
identify the medical disorder, (2) the layperson is reporting 
a contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Here, the Veteran is clearly competent to attest to his 
symptoms during service, of his pain and swelling in his 
knees, ankles, left heel, elbows, hands, shoulders, and 
cervical and lumbar spine.  These are "observable" 
symptoms.  See Layno, supra.  His complaints of pain and 
swelling in the 1940s are certainly credible, moreover.  
Service treatment records dated in the 1940s reflect his 
complaints.  

It is true that a layperson's assertions of medical causality 
almost always are of low probative value.   Here, however, 
the argument is that lay statements may have considerable 
probative value in establishing continuity of symptomatology.   
On further reflection, this position has merit.  The record 
displays pertinent complaints during service and at 
separation.  His initial claim essentially rearticulated 
these complaints approximately two and one-half years after 
service.  In 1959, a diagnosis of arthritis was made.  From 
about 1970, relevant complaints have been continually 
documented.   In essence, from service to 1949 and from 1970 
to the present, there have been statements within a medical 
context which tend to support a conclusion of continuity.  
During the 1950s and the 1960s, however, there are fewer 
medical reports describing relevant symptomatology.  (For the 
1960s, this may be of lesser significance because the chronic 
disorder, i.e. arthritis, was medically identified in 1959.)

There are statements from the Veteran presented outside the 
clinical setting which bolster continuity.  See, for example, 
his letter dated July 2, 2001.  ("Since my discharge from 
the U.S.Army I have arthritic pain....")   See also the letter 
dated November 16, 1959, relating back "trouble" in service 
and currently.  Note in addition the letters of January 17, 
1963, July 14, 1972, June 8, 1976, May 19, 1977, and October 
5, 1979.  There are also more general written communications 
from the Veteran during the 1960s and 1970s in which the 
Veteran refers to treatment during military service which by 
implication are consistent with the presence of continuing 
disability.   Finally, there is the testimony advanced by the 
Veteran at the February 2004 hearing.  Accordingly, the 
absence of documented complaints during certain parts of the 
1950s and 1960s has little moment.  Credibility not shown to 
be lacking, continuity of symptomatology is established; the 
nexus to service is likewise demonstrated.

The undersigned is aware that a medical opinion, whether 
favorable or unfavorable, is not to be lightly rejected, As 
indicated earlier, the responses to the October 2005 opinion 
raised significant matters of concern, expressly and 
impliedly.    

	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for arthritis of multiple 
joints is granted.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


